Citation Nr: 1042346	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-19 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.   Entitlement to a rating in excess of 30 percent for 
residuals of a shrapnel wound to the right anterior thigh, muscle 
group XIV, to include a scar. 

2.   Entitlement to service connection for a left arm fracture 
secondary to residuals of a shrapnel wound to the right anterior 
thigh, muscle group XIV, to include a scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1942 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In pertinent part of the September 2007 decision, the 
RO denied service connection for a fracture of the left arm 
secondary to residuals of a shrapnel wound of the right anterior 
thigh, muscle group XIV.  Also by way of the September 2007 
rating decision the RO denied an increased rating for his 
residuals of a shrapnel wound of the right anterior thigh, muscle 
group XIV.  [The September 2007 rating decision characterized the 
issue incorrectly and stated that the issue was for a rating in 
excess of 10 percent.  Therefore, in order to correct this 
mistake, the RO issued a November 2007 rating decision that 
correctly stated that the Veteran's disability rating was 20 
percent.]  

During the course of the appeal, in February 2009, the RO issued 
a rating decision that granted the Veteran an increased rating of 
30 percent for the shell fragment wound residuals, effective 
October 12, 2006, the date of the Veteran's claim for increase.  
Inasmuch as a rating higher than 30 percent for the residuals of 
shrapnel wound of the right anterior thigh, muscle group XIV is 
available, and inasmuch as a claimant is presumed to be seeking 
maximum available benefit for a given disability, the claim for a 
higher rating, as reflected on the title page, remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified at the RO before a Decision Review Officer 
in December 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Veteran is currently in receipt of a 30 percent disability 
rating for residuals of a shrapnel wound of the right anterior 
thigh, muscle group XIV.  He seeks a higher rating for this 
disability as well as service connection for residuals of a left 
arm fracture, which he asserts was incurred in a fall secondary 
to his service-connected shrapnel wound residuals involving the 
right anterior thigh, muscle group XIV.  The Board finds that 
further development is warranted before the claims on appeal can 
be adjudicated. 

Additional examination is in order to identify the precise nature 
and severity of disability due to this, his single service-
connected disorder.  Specifically, the examiner should identify 
the muscle group involved and specify whether the gunshot wound 
residuals include any neurological disability.

The Veteran is currently receiving a 30 percent disability rating 
for residuals of a shrapnel wound of the right anterior thigh, 
muscle group XIV under 38 C.F.R. § 4.73 Diagnostic Code 5314.  
His service-connected disability is presently characterized as a 
moderately severe disability.  The Veteran contends that the 
service-connected residuals also include neurological 
manifestation warranting an additional or higher rating.  The 
medical evidence of record does not clearly indicate whether 
neurological manifestations are related to the shell fragment 
wound residuals or to another non service-connected cause (such 
as a back disorder or residuals of a motor vehicle accident).

The Veteran also asserts that on March 13, 2003, he fell and 
fractured his left elbow as a result of instability, numbness and 
paresthesia that are additional residuals of  his shrapnel wound 
of the right anterior thigh, muscle group XIV.  Medical 
professionals have diagnosed numbness and paresthesia in the 
lower extremity; however, a careful review of the Veteran's 
claims file shows that there are competing medical opinions on 
file as to whether or not these neurological symptoms are related 
to the service-connected right leg shrapnel wound.  

At VA examination in December 2006, the examiner recorded the 
following: 

		The veteran states that he chronically has itching at 
the
		scar site, and approximately 10 years ago he had the 
      onset of the whole leg becoming numb as he is sitting 
      or driving for a period greater than one hour.  He 
      denies pain.  He denies focal weakness.  He has a 
history 
      of falls, the most recent three years ago which 
resulted in 
      left arm fracture.    
      
Findings on physical examination in December 2006 include the 
following:

There is decreased sensation to a 10 gm. 
monofilament on the scar and just around the 
scar.  DP and PT pulses are present.  

DIAGNOSIS:  Gunshot wound to the right thigh 
with residual scar, hypalgesia at scar and 
skin defect at scar.  Also noted is thigh 
atrophy, based on thigh circumference 
measurements.  Muscle group 15 is affected.  
Paresthesia of right lower extremity appears 
to be related to degenerative disc disease.

In July 2007, the Veteran's private doctor stated the following:

		While in the service, World War II, the patient 
sustained
		a gunshot wound to his right thigh.  This resulted in 
		numbness in the whole leg from the hip to the toes.  
This 
		has resulted in incomplete numbness with exacerbation 
		of his right leg falling asleep multiple times 
throughout the 
      day and difficulties with gait, resulting in multiple 
falls.  
      The fall that I am referring to occurred on March 
13th, 2003. 

The picture is further complicated by the fact that the Veteran 
has had another right hip injury, which he sustained in a motor 
vehicle accident in the early 1990s.  The report of a December 
2003 VA orthopedic surgery note indicated that the Veteran had 
two screws placed in his acetabulum following a motor vehicle 
accident about 10 years earlier.

The Board finds that before the issue of entitlement to an 
increased rating can be addressed, there should be a thorough VA 
examination identifying the nature and severity of all service-
connected residuals.  The examiner must provide an opinion as to 
the likely cause for any neurological problems.  Once the 
etiology of the Veteran's right leg paresthesias or numbness is 
determined, then the RO can readjudicate the Veteran's claim for 
secondary service connection for left arm fracture.  The two 
claims are inextricably intertwined.  Henderson v. West, 12 Vet. 
App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The RO should schedule the Veteran for a VA examination to 
determine the nature and severity of all residuals associated 
with his inservice shrapnel wound of the right anterior thigh, 
muscle group XIV.  This should specifically include a discussion 
of the nature and likely etiology of any nerve problems to the 
right leg through the proper testing, i.e. nerve conduction study 
and/or EMG.  The examiner should also identify the precise muscle 
group (or groups) involved, as the December 2006 VA examiner 
refers to Muscle Group XV, rather than XIV. 

Prior to any VA examination, attempts should be made to obtain 
any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the 
AOJ to obtain any additional identified 
pertinent treatment records not currently of 
record.  Based on the Veteran's response, 
the AOJ should assist the Veteran in 
obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

Any pertinent outstanding private treatment 
records relating to the Veteran's March 13, 
2003 fall and to the Veteran's nerve 
problems of the right leg should be obtained 
and added to the file. 

If any identified records sought are not 
obtained, the AOJ should notify the Veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe the further action to be taken.  

2.  The AOJ should schedule the Veteran for 
a VA examination to ascertain the nature and 
likely etiology of all residuals of the 
shrapnel wound of the right anterior thigh, 
muscle group XIV and/or XV, to include any 
neurological problems that may be associated 
with the right leg.  The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The VA examiner should specifically identify 
the nature and severity of any residuals the 
Veteran is currently experiencing as a 
result of his shrapnel wound of the right 
anterior thigh, muscle group XIV and/or XV.  
This should also include a discussion of the 
nature and etiology of any nerve problems of  
the right leg.  All appropriate tests (i.e. 
nerve conduction study and/or EMG) should be 
performed.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  The AOJ should review the claims file 
to ensure that all the foregoing requested 
development is completed, and, thereafter, 
arrange for any additional development 
indicated.  The AOJ should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC 
(Supplemental Statement of the Case) and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a claim. 
38 C.F.R. § 3.655.


					=
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

